t c summary opinion united_states tax_court rhoeda joy tan farolan petitioner v commissioner of internal revenue respondent docket no 26397-16s filed date rhoeda joy tan farolan pro_se jason t scott and michael skeen for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated all section references are to the internal continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in petitioner’ sec_2013 federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to deductions for charitable_contributions and unreimbursed employee_expenses in excess of what respondent has allowed the court holds that petitioner is not entitled to additional charitable_contributions deductions but is entitled to additional unreimbursed employee expense deductions background some of the facts have been stipulated and are so found petitioner resided in california at the time she timely filed her petition continued revenue code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case i employment during petitioner was employed as a senior marketing communications specialist by a company in milpitas california that manufactured semiconductor chips in that position she was responsible for marketing advertising public relations and internal and external company events including trade shows the company’s marketing efforts had grown over time and by the company produced or participated in to events per year petitioner’s responsibilities with respect to the events and trade shows required her to own plan execute and manage large scale high budget marketing programs including trade shows employee customer and partner events industry events sales training sessions sports marketing and other corporate events coordinate produce and manage event branding production of marketing materials logistics vendor negotiation etc partner with product and technical marketing to develop strategic global marketing plans and impactful design and execution develop design and deliver comprehensive video communications campaign for events lead pre-show planning meetings internal show manuals and generate ideas for pre- and post-event marketing coordinate logistics calendars budgets and post-show event reports petitioner’s job description stated that she might be required to work some evenings and weekends that travel may be up to and that the purchase of formal and theme clothing was anticipated for all trade shows events and evening functions petitioner’s other job-related expenses included travel meals and electric phone and internet services for working from home the company did not have a reimbursement policy petitioner was not reimbursed for any expenses she paid as part of her employment during the company participated in the following six trade shows trade_show advanced automotive battery conference aabc applied power electronics conference and exposition apec annual creativity in electronics awards electronics sensors expo and conference sensors expo battery show north america battery show energy harvesting and storage usa ehs location pasadena ca date s feb long beach ca mar san jose ca date rosemont il june novi mi sept santa clara ca nov and - - the company was an exhibitor at aabc apec and ehs petitioner participated in at least three of these trade shows which required overnight travel she paid for hotels taxis baggage fees and meals in connection with the trade shows she attended on the following dates aabc from february to apec from march to and the battery show from september to petitioner also participated in several local holiday events for company employees in that were held within commuting distance and did not require overnight travel petitioner purchased clothing from nordstrom bloomingdale’s banana republic ann taylor j crew and old navy to wear to the company events and trade shows the clothing petitioner purchased for which she provided proof of her expenses consisted of blouses shoes sweaters dresses pants activewear and bracelets none of the purchased clothing had a company logo ii charitable_contributions during petitioner donated cash to various charitable organizations she attended religious services at a catholic church where she has been a parishioner since and made cash contributions to the collections at the religious services as a parishioner petitioner used her personal automobile to drive to feed the homeless during thanksgiving and to transport gifts from the church for a christmas giving-tree collection and other similar events throughout the year iii tax_return petitioner timely filed her federal_income_tax return as relevant in this case petitioner claimed deductions on schedule a itemized_deductions for charitable_contributions of dollar_figure for gifts by cash or check and for miscellaneous_itemized_deductions totaling dollar_figure petitioner did not claim a deduction on the schedule a for charitable_contributions consisting of gifts other than by cash or check the miscellaneous_itemized_deductions consisted of unreimbursed employee_expenses of dollar_figure and tax preparation fees of dollar_figure instead of attaching a form_2106 employee business_expenses to her tax_return petitioner attached a statement reporting her unreimbursed employee_expenses of dollar_figure as follows dollar_figure for cellular electric and internet services dollar_figure for supplies and books dollar_figure for postage and dollar_figure for travel entertainment supplies etc iv notice_of_deficiency the irs examined petitioner’ sec_2013 tax_return and subsequently issued the notice_of_deficiency in the notice_of_deficiency and as relevant the irs determined that petitioner had substantiated dollar_figure of the claimed deduction for charitable_contributions but disallowed dollar_figure of the claimed deduction because petitioner had not established that amount was a charitable_contribution the irs also determined that petitioner had substantiated dollar_figure of the claimed miscellaneous_itemized_deductions but had not substantiated dollar_figure of the claimed deductions because petitioner had failed to establish that the expenses she paid were ordinary and necessary to her business as an employee petitioner timely petitioned the court for a redetermination of the deficiency at trial the parties agreed that the disputed dollar_figure of charitable_contribution deductions consisted of cash contributions of dollar_figure and out-of-pocket transportation_expenses of dollar_figure that petitioner asserted she had incurred during in connection with her volunteer work as a parishioner of her church the parties also agreed that the disputed dollar_figure of unreimbursed employee_expenses consisted of clothing costs of dollar_figure dry cleaning expenses of dollar_figure and meals and travel_expenses of dollar_figure 3the notice_of_deficiency does not state and at trial respondent did not argue that petitioner failed to substantiate the tax preparation fees of dollar_figure nonetheless petitioner submitted evidence to substantiate this expense the court therefore assumes that the allowed miscellaneous_itemized_deductions for of dollar_figure included the tax preparation fees of dollar_figure discussion as we have observed in countless opinions deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 the taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements at trial petitioner argued that the burden_of_proof had shifted to respondent under sec_7491 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof with respect to that issue on the commissioner see rule a credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 quoting h conf rept pincite 1998_3_cb_747 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and b on the basis of the record the court concludes that petitioner has not established that she complied with the requirements of sec_7491 and b and that therefore the burden has not shifted to respondent under sec_7491 ii charitable_contributions a taxpayer may deduct charitable_contributions made during the taxable_year sec_170 however deductions for charitable_contributions are allowed only if the taxpayer satisfies statutory and regulatory substantiation requirements see sec_170 sec_1_170a-13 income_tax regs the required substantiation depends on the size of the contribution and on whether the contribution is a gift of cash or property for separate contributions of less than dollar_figure of cash or for the payment of unreimbursed expenditures made incident to the taxpayer’s rendering services to a charity the taxpayer must substantiate each contribution with a bank record ie canceled check written communication ie receipt or letter from the charitable_organization showing the name of the organization the date of the contribution and the amount of the contribution or other reliable written records showing the name of the organization the date of the contribution and the amount of the contribution sec_170 136_tc_515 sec_1_170a-1 sec_1_170a-13 income_tax regs a cash contributions at trial petitioner argued that she was entitled to deduct dollar_figure for the cash contributions she made to her church when she attended religious services in petitioner testified that e very sunday and other holy days of obligations i just contributed five dollars in cash although petitioner appeared sincere in her testimony that she made these cash contributions to her church the law requires more than sincere testimony to qualify for a charitable_contribution_deduction for her cash contributions see oatman v commissioner tcmemo_2017_17 at petitioner did not seek verification of her cash contributions from her church and did not provide any bank record written communication or other reliable written record to corroborate her testimony the court holds she is not entitled to a charitable_contribution_deduction of dollar_figure for her cash contributions b out-of-pocket transportation_expenses petitioner also argued that the remaining disallowed deduction for charitable_contributions dollar_figure was for out-of-pocket transportation_expenses she incurred while driving as a volunteer for her church in a taxpayer may deduct unreimbursed expenditures made incident to the taxpayer’s rendering services to a charity including out-of-pocket transportation_expenses necessarily incurred in performing donated services sec_1_170a-1 income_tax regs petitioner testified that she estimated driving about miles during to feed the homeless during thanksgiving and to transport gifts from her church petitioner did not provide a mileage log to substantiate any of the mileage expenses or any written communication or other reliable written record to show that she participated in these charitable activities for her church further even if petitioner substantiated that she had driven miles her charitable_contribution_deduction would be limited to dollar_figure miles pincite cents per mile accordingly the court holds she is not entitled to a charitable_contribution_deduction of dollar_figure for out-of-pocket transportation_expenses related to driving for her church iii unreimbursed employee_expenses a taxpayer may deduct ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business sec_162 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to deduct those expenses to the extent the expenses are not subject_to reimbursement see 59_tc_696 24_tc_21 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if the taxpayer provides sufficient evidence that she incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and sec_170 prescribes the standard rate of cents per mile for purposes of computing the amount of a sec_170 charitable_contribution_deduction for miles a taxpayer drives in connection with a charitable_organization see revproc_2010_51 sec_5 2010_51_irb_883 notice_2012_72 sec_2 2012_50_irb_673 allow a deduction to that extent 39_f2d_540 2d cir but for certain kinds of business_expenses sec_274 overrides the cohan_rule and these expenses if otherwise allowable are subject_to strict substantiation rules see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal_income_tax in mind the court considers petitioner’s claims to the various deductions in dispute a clothing costs petitioner deducted dollar_figure for clothing she asserted her employer required her to wear to the trade shows and to company events generally the cost of a business wardrobe even if required as a condition_of_employment is considered a nondeductible personal_expense within the meaning of sec_262 see eg 74_tc_1266 those costs are not deductible even when it has been shown that the particular clothes would not have been purchased but for the employment id clothing costs are deductible as ordinary and necessary business_expenses under sec_162 only if a taxpayer proves that the clothing is of a type specifically required as a condition_of_employment it is not adaptable to general usage as ordinary clothing and it is not so worn 628_f2d_467 5th cir rev’g tcmemo_1979_311 see 30_tc_757 deihl v commissioner tcmemo_2005_287 tax ct memo lexis at petitioner was required to wear formal and theme clothing to the trade shows and company events and the company did not reimburse her for it for instance petitioner testified that in her employer hosted an extravagant company event with an oscars-inspired theme for which she purchased a gown she asserted she could not wear the gown to other events because it was tailored to this event petitioner further testified that because she was the face of the company in a predominantly male-dominated industry her clothing and presentation mattered because others’ first impressions were shaped by her appearance according to petitioner the clothing she purchased could not be and was not worn outside of the trade shows and company events not even to go to work on an ordinary day even assuming the court accepts petitioner’s testimony that she did not in fact use the clothing for general or personal wear the record does not support her assertion that the clothing was not adaptable to general usage the parties stipulated receipts and statements from nordstrom bloomingdale’s banana republic ann taylor j crew and old navy the receipts and descriptions indicate the clothing purchased consisted of blouses shoes sweaters dresses pants activewear and bracelets this clothing and the accessories are in fact adaptable to general use as ordinary clothing by petitioner outside of her employment see hynes v commissioner t c pincite finding that the cost of regular business clothing limited to colors and patterns which would televise well was not deductible bernardo v commissioner tcmemo_2004_ tax ct memo lexis at finding that a requirement that a taxpayer’s business wardrobe consist of suits or dresses of a particular color black or white did not indicate that the clothes were unsuitable for ordinary street wear accordingly petitioner has not established she is entitled to deduct dollar_figure for clothing costs for b dry cleaning expenses petitioner deducted dollar_figure for dry cleaning expenses if the cost of acquiring clothing is deductible then the cost of maintaining that clothing is likewise deductible as an ordinary and necessary business_expense hynes v commissioner t c pincite having found that the cost of the clothing is not a deductible business_expense the court holds that the dry cleaning expenses are likewise not deductible as ordinary and necessary business_expenses for c travel_expenses petitioner deducted dollar_figure for travel_expenses she incurred traveling to and from the trade shows at which she represented her employer deductions for traveling expenses are allowed if the expenses are ordinary and necessary and paid_or_incurred while away from home in the pursuit of a trade_or_business including the business of being an employee see sec_162 74_tc_578 travel_expenses include travel fares lodging meals and expenses incident to travel sec_1_162-2 income_tax regs sec_1 5t b temporary income_tax regs fed reg date deductions for travel_expenses including meals_and_lodging while away from home are subject_to the strict substantiation rules of sec_274 sec_274 sec_1_274-5t temporary income_tax regs supra specifically to be entitled to deduct travel_expenses a taxpayer must substantiate by adequate record sec_5 or by other sufficient evidence6 corroborating the taxpayer’s own testimony the amount of the expense the dates of departure and return and the number of days spent away from home on business the destination or locality of travel and the business reason for the travel sec_1_274-5t temporary income_tax regs supra the record shows that petitioner’s tax_home was the company’s office in milpitas california and that petitioner traveled away from home for three trade shows aabc apec and the battery show the record contains stipulated receipts for hotel baggage fee taxi and meal expenses in the following amounts 5substantiation by adequate_records for travel_expenses requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date 6substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date trade_show aabc apec battery show hotel dollar_figure dollar_figure -0- taxi dollar_figure dollar_figure -0- baggage fee -0- -0- dollar_figure food dollar_figure dollar_figure dollar_figure petitioner has met her burden of proving that she paid hotel baggage and taxi expenses totaling dollar_figure for aabc dollar_figure for apec and dollar_figure for the battery show petitioner has also proven that she paid for meals totaling dollar_figure for aabc dollar_figure for apec and dollar_figure for the battery show therefore petitioner is entitled to deduct these travel_expenses subject_to the limitation under sec_67 after the limitation under sec_274 for meal expenses petitioner did not provide any evidence to substantiate her travel_expenses with respect to the sensors expo or ehs accordingly petitioner is not entitled to deduct travel_expenses with respect to these two trade shows d other expenses petitioner also submitted receipts to substantiate other meal expenses relating to meals that she asserted were connected with entertaining the company’s clients either during the trade shows or at other times or consumed when she was not traveling away_from_home_overnight or that were unrelated to entertaining clients with respect to meals paid to entertain clients a taxpayer must provide records sufficient to establish the amount_paid for each meal the date of the meal the name and address of the dining establishment the business_purpose of the meal including the nature of any business_discussion and the business relationship of the person entertained by the taxpayer see sec_274 stroff v commissioner tcmemo_2011_80 tax ct memo lexi sec_79 at sec_1_274-5t temporary income_tax regs fed reg date petitioner introduced into evidence meal receipts with handwritten notations referencing a trade_show or other event and the last names of individuals to the extent these receipts are from meals with clients the receipts petitioner provided do not meet the fourth or fifth requirement ie they do not explain the business_purpose or the business relationship of the person entertained therefore none of the meal expenses connected with entertaining clients are deductible with respect to the other meal receipts petitioner provided that were not paid while traveling away from home or to entertain clients ie for meals she consumed during the course of her employment the court holds that these expenses are personal and are not deductible see sec_262 the record also contains stipulated receipts for tolls parking fees public transportation fees and other hotel expenses paid in petitioner has not proven that any of these expenses were related to travel away from home in connection with her employment or that they are otherwise deductible as ordinary and necessary business_expenses accordingly petitioner is not entitled to a deduction for these expenses the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
